DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17469636 filed on September 8, 2021, presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The last line of each of claims 1, 9, and 17,  should recite – the at least one error --. 
Claims 2-8, 10-16, and 18-20 depend on the objected claims and inherit the same deficiency. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of U.S. Patent No. 11145019. Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the following table (for the sake of brevity, only claim 1 is presented in full-text): 

Instant Application
Reference Patent No. 11145019
1. A method, comprising: 

processing, by a processor, computer readable code as the computer readable code is being written in a development environment to identify at least one error in the computer readable code; 

searching a database for user profile information indicative of a training sequence performed by a user and a competence level assigned to the user, the competence level being based on a quantity of tasks included in the training sequence performed by the user free from error; and 

causing a graphical user interface to be displayed, the graphical user interface comprising a concurrent display of: 

the computer readable code having the at least one error; 

a preview of the computer readable code free from having the at least one error; and 

a remediation suggestion to correct the at least one error in the computer readable code based on the competence level, the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error.

Claims 9 and 17 (text omitted as being substantially similar to claim 1.
1. A method, comprising: 

processing, by a processor, computer readable code as the computer readable code is being written in a development environment to identify one or more errors in the computer readable code, the development environment being viewable by way of a display; 

causing at least one error of the one or more errors in the computer readable code to be displayed differently in the development environment compared to a portion of the computer readable code that is free from having the one or more errors in real-time as the code is being written in the development environment; 

identifying a user profile associated with the development environment within which the computer readable code is written; 

searching a database for user profile information indicative of a training sequence performed by a user associated with the user profile; 

identifying a type of the at least one error of the one or more errors identified in the computer readable code; 

comparing the type of the at least one of the one or more errors identified in the computer readable code with one or more properties associated with the training sequence; 

calculating a severity of the at least one error based on the comparison with the one or more properties associated with the training sequence; 

assigning a competence level to the user associated with the user profile based on the calculated severity; 

generating a remediation suggestion to correct the at least one error of the one or more errors in the computer readable code based on the competence level; 

causing the remediation suggestion to be concurrently displayed with the computer readable code in the development environment; 

identifying a quantity of tasks included in the training sequence performed by the user associated with the user profile; 

identifying a quantity of the tasks completed free from error; and 

comparing a quantity of the one or more errors with the quantity of tasks completed free from error, wherein the competence level assigned to the user associated with the user profile is further based on the comparison of the quantity of the one or more errors with the quantity of tasks completed free from error, the remediation suggestion comprises a comparison view of the computer readable code having the at least one error of the one or more errors and a preview of the computer readable code free from having the at least one of the one or more errors, and a selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors, and each of the one or more errors is associated with a type of security vulnerability in the computer readable code.
Claims 2, 10, and 18
Claim 1
Claims 3, 11, and 19
Claim 2
Claims 4, 12, and 20
Claim 1
Claims 5 and 13
Claim 3
Claims 6 and 14
Claim 6
Claims 7 and 15
Claim 7
Claims 8 and 16
Claim 6


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (20190205542 – hereinafter Kao; see 9/8/21 IDS) in view of MacDonald (8701084 – hereinafter MacDonald; see 9/8/21 IDS) and Kems et al. (20190164449 – hereinafter Kems; see 9/8/21 IDS).

	With respect to claim 1, Kao discloses A method, comprising: 
	processing, by a processor, computer readable code [as the computer readable code is being written] in a development environment to identify at least one error in the computer readable code (e.g., Figs. 1-2 along with associated text, e.g., [0049], For example, the security analysis module 108c can execute one or more tools to parse lines of code in one or more source code modules to identify a first set of security vulnerabilities; see also [0043] and [0050].); 
	searching a database for user profile information indicative of a training sequence performed by a user and a competence level assigned to the user, [the competence level being based on a quantity of tasks included in the training sequence performed by the user free from error] (e.g., Figs. 1-2 along with associated text, e.g., [0043], the data integration module 108d also captures security training data associated with, e.g., developers [user] and other personnel that are implementing the software application under development. For example, a certain developers may have specific security training or certification [training sequence], while others may not have the same level of experience or skills [competence level] --which could pose security risks in the context of the code base of the software application being developed. All of this security training data can be stored in user profiles (e.g., in an HR system) or other types of data structures, and the data integration module 108d can retrieve this data [searching a database for user profile information indicative of a training sequence performed by a user] from, e.g., an external identity provider. The security analysis module 108c can analyze the security training data associated with one or more aspects of the software application under development (e.g., by analyzing the training data for developers working on that aspect of the application).); and 
	causing a graphical user interface to be displayed (e.g., Figs. 1-2 and associated text, e.g., [0024], The client computing device 102 is coupled to a display device (not shown). For example, client computing device 102 can provide a detailed graphical user interface (GUI) via the display device that presents output resulting from the methods and systems described herein, where the GUI is utilized by an operator to review data associated with the automated secure software development management, risk assessment, and risk remediation process), [the graphical user interface comprising a concurrent display of: 
	the computer readable code having the at least one error; 
	a preview of the computer readable code free from having the at least one error;] and 
	a remediation suggestion to correct the at least one error in the computer readable code based on the competence level (e.g., Figs 1-2 and associated text, e.g., [0043], As a result, the module 108c can create a development task in the software development issue tracking platform based upon the training gap (e.g., assign an experienced developer to review the source code and/or rework the source code to identify and remediate any security issues relating to the SSO implementation).), [the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error].
	Kao does not appear to explicitly disclose as the computer readable code is being written, the graphical user interface comprising a concurrent display of: the computer readable code having the at least one error; a preview of the computer readable code free from having the at least one error; the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error. However, this is taught in analogous art MacDonald (e.g., Figs. 1-5 and associated text, e.g., col. 4:20-30, FIG. 1 is a flowchart 100 of a process for previewing code changes according to exemplary embodiments. In block 102, the software code in development is analyzed, prior to compilation, by an analysis module of an IDE [GUI]. The analysis module may be, for example, a part of the IDE, or an add-on to the IDE, or a stand-alone application. Analysis may include, for example, checking for logic errors, syntax errors, typographical errors.... In block 106, a preview module indicates to the user that modifications may be made to one or more segments of the software code. For example, FIG. 2 shows an exemplary editor graphical user interface (GUI) window 200 with a listing of the code 202. The preview module may display a suggestion 204 about a portion of the code, highlighted in block 206 [as the computer readable code is being written]; FIG. 3 illustrates an exemplary embodiment of the editor GUI 200 from FIG. 2 with revised code 302. The revised code 302 may be presented in the same GUI window as the previous code. Once satisfied, the user can decide whether to accept, e.g. with button 314, or reject the change, e.g. with button 310 [selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of MacDonald to automatically determine the impact of a prospective code change before implementing it because conventional practice may be cumbersome for the user, as suggested by MacDonald (see col. 1:14-22).
	Although Kao discloses a competence level (see above), it does not appear to disclose that is based on a quantity of tasks included in the training sequence performed by the user free from error. However, this is taught by Kems (e.g., Figs. 1, 5, and 7 along with associated text, e.g., [0020], 1) providing a web-based stimulus that is configured to receive input from the user and provide instruction to the user concerning a testing procedure; (2) providing an assessment web application that is configured to administer an assessment and receive a candidate submission; (3) receiving a candidate submission, injecting the candidate submission in a reference codebase, and rendering the candidate submission in a browser before capturing a plurality of screenshots of the rendered candidate submission; (4) using a mismatch generator to compare the screenshots to a design template, identify areas of difference, visually display those areas in an error color, calculate a ratio of error pixels to non -error pixels and store the result as a mismatch percentage; and (5) storing the plurality of screenshots and mismatch percentage on a remote server device. In embodiments, a score calculator may be used to calculate a final score based upon at least the mismatch percentage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kems because what is “needed is a system that can validate skills at scale,” as suggested by Kems (see [0008]).
	 
	With respect to claim 9, Kao discloses An apparatus, comprising: 
	at least one processor; and at least one non-transitory computer readable storage medium comprising computer readable instructions that, when executed by the at least one processor (e.g., Fig. 1 and associated text, e.g., [0011] The invention, in one aspect, features a system for automated secure software development management; see also [0012-13] and [0215].), cause the apparatus to: 
	process computer readable code [as the computer readable code is being written] in a development environment to identify at least one error in the computer readable code e.g., Figs. 1-2 along with associated text, e.g., [0049], For example, the security analysis module 108c can execute one or more tools to parse lines of code in one or more source code modules to identify a first set of security vulnerabilities; see also [0043] and [0050].); 
	search a database for user profile information indicative of a training sequence performed by a user and a competence level assigned to the user, [the competence level being based on a quantity of tasks included in the training sequence performed by the user free from error] (e.g., Figs. 1-2 along with associated text, e.g., [0043], the data integration module 108d also captures security training data associated with, e.g., developers [user] and other personnel that are implementing the software application under development. For example, a certain developers may have specific security training or certification [training sequence], while others may not have the same level of experience or skills [competence level] --which could pose security risks in the context of the code base of the software application being developed. All of this security training data can be stored in user profiles (e.g., in an HR system) or other types of data structures, and the data integration module 108d can retrieve this data [searching a database for user profile information indicative of a training sequence performed by a user] from, e.g., an external identity provider. The security analysis module 108c can analyze the security training data associated with one or more aspects of the software application under development (e.g., by analyzing the training data for developers working on that aspect of the application).); and 
	cause a graphical user interface to be displayed (e.g., Figs. 1-2 and associated text, e.g., [0024], The client computing device 102 is coupled to a display device (not shown). For example, client computing device 102 can provide a detailed graphical user interface (GUI) via the display device that presents output resulting from the methods and systems described herein, where the GUI is utilized by an operator to review data associated with the automated secure software development management, risk assessment, and risk remediation process.), [the graphical user interface comprising a concurrent display of: the computer readable code having the at least one error; a preview of the computer readable code free from having the at least one error;] and a remediation suggestion to correct the at least one error in the computer readable code based on the competence level (e.g., Figs 1-2 and associated text, e.g., [0043], As a result, the module 108c can create a development task in the software development issue tracking platform based upon the training gap (e.g., assign an experienced developer to review the source code and/or rework the source code to identify and remediate any security issues relating to the SSO implementation).), [the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error].
	Kao does not appear to explicitly disclose as the computer readable code is being written, the graphical user interface comprising a concurrent display of: the computer readable code having the at least one error; a preview of the computer readable code free from having the at least one error, the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error. However, this is taught in analogous art MacDonald (e.g., Figs. 1-5 and associated text, e.g., col. 4:20-30, FIG. 1 is a flowchart 100 of a process for previewing code changes according to exemplary embodiments. In block 102, the software code in development is analyzed, prior to compilation, by an analysis module of an IDE [GUI]. The analysis module may be, for example, a part of the IDE, or an add-on to the IDE, or a stand-alone application. Analysis may include, for example, checking for logic errors, syntax errors, typographical errors.... In block 106, a preview module indicates to the user that modifications may be made to one or more segments of the software code. For example, FIG. 2 shows an exemplary editor graphical user interface (GUI) window 200 with a listing of the code 202. The preview module may display a suggestion 204 about a portion of the code, highlighted in block 206 [as the computer readable code is being written]; FIG. 3 illustrates an exemplary embodiment of the editor GUI 200 from FIG. 2 with revised code 302. The revised code 302 may be presented in the same GUI window as the previous code. Once satisfied, the user can decide whether to accept, e.g. with button 314, or reject the change, e.g. with button 310 [selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of MacDonald to automatically determine the impact of a prospective code change before implementing it because conventional practice may be cumbersome for the user, as suggested by MacDonald (see col. 1:14-22).
	Although Kao discloses a competence level (see above), it does not appear to disclose that is based on a quantity of tasks included in the training sequence performed by the user free from error. However, this is taught by Kems (e.g., Figs. 1, 5, and 7 along with associated text, e.g., [0020], 1) providing a web-based stimulus that is configured to receive input from the user and provide instruction to the user concerning a testing procedure; (2) providing an assessment web application that is configured to administer an assessment and receive a candidate submission; (3) receiving a candidate submission, injecting the candidate submission in a reference codebase, and rendering the candidate submission in a browser before capturing a plurality of screenshots of the rendered candidate submission; (4) using a mismatch generator to compare the screenshots to a design template, identify areas of difference, visually display those areas in an error color, calculate a ratio of error pixels to non -error pixels and store the result as a mismatch percentage; and (5) storing the plurality of screenshots and mismatch percentage on a remote server device. In embodiments, a score calculator may be used to calculate a final score based upon at least the mismatch percentage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kems because what is “needed is a system that can validate skills at scale,” as suggested by Kems (see [0008]).

	With respect to claim 17, Kao discloses A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause an apparatus to (e.g., Fig. 1 and associated text, e.g., [0011] The invention, in one aspect, features a system for automated secure software development management; see also [0012-13] and [0215].): 
	process computer readable code [as the computer readable code is being written] in a development environment to identify at least one error in the computer readable code (e.g., Figs. 1-2 along with associated text, e.g., [0049], For example, the security analysis module 108c can execute one or more tools to parse lines of code in one or more source code modules to identify a first set of security vulnerabilities; see also [0043] and [0050].); 
	search a database for user profile information indicative of a training sequence performed by a user and a competence level assigned to the user, [the competence level being based on a quantity of tasks included in the training sequence performed by the user free from error] (e.g., Figs. 1-2 along with associated text, e.g., [0043], the data integration module 108d also captures security training data associated with, e.g., developers [user] and other personnel that are implementing the software application under development. For example, a certain developers may have specific security training or certification [training sequence], while others may not have the same level of experience or skills [competence level] --which could pose security risks in the context of the code base of the software application being developed. All of this security training data can be stored in user profiles (e.g., in an HR system) or other types of data structures, and the data integration module 108d can retrieve this data [searching a database for user profile information indicative of a training sequence performed by a user] from, e.g., an external identity provider. The security analysis module 108c can analyze the security training data associated with one or more aspects of the software application under development (e.g., by analyzing the training data for developers working on that aspect of the application).); and 
	cause a graphical user interface to be displayed, [the graphical user interface comprising a concurrent display of: the computer readable code having the at least one error; a preview of the computer readable code free from having the at least one error] (e.g., Figs. 1-2 and associated text, e.g., [0024], The client computing device 102 is coupled to a display device (not shown). For example, client computing device 102 can provide a detailed graphical user interface (GUI) via the display device that presents output resulting from the methods and systems described herein, where the GUI is utilized by an operator to review data associated with the automated secure software development management, risk assessment, and risk remediation process); and 
	a remediation suggestion to correct the at least one error in the computer readable code based on the competence level, [the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error] (e.g., Figs 1-2 and associated text, e.g., [0043], As a result, the module 108c can create a development task in the software development issue tracking platform based upon the training gap (e.g., assign an experienced developer to review the source code and/or rework the source code to identify and remediate any security issues relating to the SSO implementation).).
	Kao does not appear to explicitly disclose as the computer readable code is being written, the graphical user interface comprising a concurrent display of: the computer readable code having the at least one error; a preview of the computer readable code free from having the at least one error; the remediation suggestion comprising a selectable link to correct the computer readable code having the at least one error in accordance with the preview of the computer readable code free from having the at least error. However, this is taught in analogous art MacDonald (e.g., Figs. 1-5 and associated text, e.g., col. 4:20-30, FIG. 1 is a flowchart 100 of a process for previewing code changes according to exemplary embodiments. In block 102, the software code in development is analyzed, prior to compilation, by an analysis module of an IDE [GUI]. The analysis module may be, for example, a part of the IDE, or an add-on to the IDE, or a stand-alone application. Analysis may include, for example, checking for logic errors, syntax errors, typographical errors.... In block 106, a preview module indicates to the user that modifications may be made to one or more segments of the software code. For example, FIG. 2 shows an exemplary editor graphical user interface (GUI) window 200 with a listing of the code 202. The preview module may display a suggestion 204 about a portion of the code, highlighted in block 206 [as the computer readable code is being written]; FIG. 3 illustrates an exemplary embodiment of the editor GUI 200 from FIG. 2 with revised code 302. The revised code 302 may be presented in the same GUI window as the previous code. Once satisfied, the user can decide whether to accept, e.g. with button 314, or reject the change, e.g. with button 310 [selectable link to correct the computer readable code in accordance with the preview of the computer readable code free from having the at least one of the one or more errors].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of MacDonald to automatically determine the impact of a prospective code change before implementing it because conventional practice may be cumbersome for the user, as suggested by MacDonald (see col. 1:14-22).
	Although Kao discloses a competence level (see above), it does not appear to disclose that is based on a quantity of tasks included in the training sequence performed by the user free from error. However, this is taught by Kems (e.g., Figs. 1, 5, and 7 along with associated text, e.g., [0020], 1) providing a web-based stimulus that is configured to receive input from the user and provide instruction to the user concerning a testing procedure; (2) providing an assessment web application that is configured to administer an assessment and receive a candidate submission; (3) receiving a candidate submission, injecting the candidate submission in a reference codebase, and rendering the candidate submission in a browser before capturing a plurality of screenshots of the rendered candidate submission; (4) using a mismatch generator to compare the screenshots to a design template, identify areas of difference, visually display those areas in an error color, calculate a ratio of error pixels to non -error pixels and store the result as a mismatch percentage; and (5) storing the plurality of screenshots and mismatch percentage on a remote server device. In embodiments, a score calculator may be used to calculate a final score based upon at least the mismatch percentage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Kems because what is “needed is a system that can validate skills at scale,” as suggested by Kems (see [0008]).

With respect to claims 4, 12, and 20, Kao also discloses wherein the at least one error is associated with a type of security vulnerability in the computer readable code (e.g., Figs. 1-2 and associated text, e.g., [0043], the module 108c can create a development task in the software development issue tracking platform based upon the training gap (e.g., assign an experienced developer to review the source code and/or rework the source code to identify and remediate any security issues relating to the SSO implementation); [0050], the security analysis module 108c can recognize one or more of the final set of security vulnerabilities.).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MacDonald and Kems, and further in view of Young et al. (20190339964 – hereinafter Young; see 9/8/21 IDS).

	With respect to claims 2, 10, and 18, Kao does not appear to disclose causing the at least one error in the computer readable code to be displayed differently in the development environment compared to a portion of the computer readable code that is free from having the at least one error in real-time as the code is being written in the development environment.  However, this is taught in analogous art, Young (e.g., [0013], The GUI 24 of the first distributed source code authoring management system client 28 may include an editor window 26 in which a code file 30 may be displayed. The editor window 26 may be configured to provide real-time mark-up of the code file 30 as the user inputs code into the editor window. For example, the editor window 26 may provide mark-up such as syntax coloring, error and warning marks, brace matching, line numbers, change tracking, etc. to the text that the user inputs into the editor window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kao with the invention of Young because it would allow developers to immediately see when errors arise in their code which would reduce time spent debugging the code.  

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MacDonald, Kems, Young, and further in view of Delarue et al. (9081595 – hereinafter Delarue; see 9/8/21 IDS).

With respect to claims 3, 11, and 19, Kao in view of MacDonald, Kems, and Young does not appear to explicitly discloses wherein the computer readable code comprises one or more textual characters and the at least one error is caused to be displayed differently by one or more differentiation modes, the one or more differentiation modes comprising one or more of highlighting the at least one error, underlining the at least one error, changing a font of the at least one error, changing a font size of the at least one error, displaying the at least one error in a bold font, displaying the at least one error in an italicized font, or displaying the at least one error using a different color text compared to the portion of the computer readable code that is free from having the at least one error. However, this is taught in analogous art, Delarue (e.g., Figs. 1, 4, 7, 9, and 10-16 and associated text, e.g., col. 3:10-18, The source code window may include indications that highlight coding rules, run-time checks, and/or run-time violations that the software verification tool located in the source code. For example, the source code window may provide a particular violation indicator (e.g., a solid colored triangle) for a violation determined to be a coding rule error; col. 7:8-29, The classifications may be presented to the user in a number of possible ways, such as by changing the appearance of the code (e.g., font type, font size, font color, highlighting, etc.) based on its classification. In one example implementation, the code may be presented using a color coding scheme. For example, the code may be shown on a display in a GREEN color (code that has no errors), a RED color (code that definitely has errors in all possible dynamic execution paths), a GREY color (code that cannot be reached), or an ORANGE color (unknown or unproven error conditions and/or a mix of situations that include GREEN code in some situations and RED code in others); see also col. 10:1-40; see also col. 12:3-46; see also col. 13:17-21 and 39-46.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Delarue to “help a user to quickly identify violations and spend less time debugging the source code. For example, the exact location of a violation may be visible in the source code and/or superimposed on a source code representation, which may make it easier to locate a problem, understand a problem, and/or fix a problem,” as suggested by Delarue (see col. 10:40-46).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MacDonald, and Kems, and further in view of Andrews et al. (20040117761 – hereinafter Andrews; see 9/8/21 IDS).

With respect to claims 5 and 13, Kao does not appear to discloses calculating a total quantity of the one or more errors in the computer readable code, wherein the competence level assigned to the user associated with the user profile is further based on the total quantity of the one or more errors in the computer readable code. However, this is taught in analogous art, Andrews (e.g., Figs. 3-5 along with associated text, e.g., [0006] the number of defective lines of code is compared to a total number of opportunities to create such defects. Generally speaking, in an embodiment of the invention, a defective line of code [error] is a line of code that needs to be "changed" subsequent to drafting of a version of the code due to being erroneous; [0047], In step 409, the measure of coding quality [competence level] is derived based on the number of defective lines of code (a defect count) [calculating a total quantity of the one or more errors in the computer readable code] relative to an evaluation of the total number of opportunities for such defects (an opportunity for defect count); see also [0002], [0004-5], [0034], [0040], and [0044].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Andrews because it will result in higher quality code, as suggested by Andrews (see [0017]).

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MacDonald and Kems, and further in view of Sharma et al. (9544327 – hereinafter Sharma; see 9/8/21 IDS).

With respect to claims 6 and 14, Kao in view of MacDonald and Kems does not appear to explicitly disclose wherein the remediation suggestion further comprises an instruction to repeat at least a portion of the training sequence comprising one or more tasks previously performed by the user. However, in analogous art, Sharma teaches (e.g., Figs. 1-2, 4, 5, 8, and 10 along with associated text, e.g., ; col. 25:29-col.26:47, Such a report can be sent back to a specific user to suggest more secure practices, or it may be made available to the social network, e.g., as a list of top vulnerabilities displayed on a dashboard....Once these top vulnerability types are identified, the analysis process can correlate them, e.g., to the developers that wrote the insecure code.... An identified developer is then associated (mapped) with a particular vulnerability type for which he or she may then be responsible....Once completing the list containing the mapping (of developers to the vulnerabilities they are responsible for writing into the code), the analysis process may produce one or more recommendations, e.g., a list identifying the specific developers, as well as the additional training that might be provided for those developers.... This provides the recommendation engine (or similar functionality) with additional fine-grained data by which to make educational recommendations. For example, if a particular developer is responsible for a majority of the SQLi vulnerability type check-ins, the system may recommend that this individual be moved to the top of a training list on how to spot and prevent SQL injection attacks; see also col. 4:45-51.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Sharma because it “helps ensure that educational budgets are not wasted on those individual that do not need additional training,” as suggested by Sharma (see col. 26:24-29).

With respect to claims 8 and 16, Kao in view of MacDonald and Kems does not appear to explicitly disclose wherein the remediation suggestion further comprises a new training sequence generated for the user based on the competence level comprising one or more new tasks to teach the user a skill associated with writing the computer readable code. However, in analogous art, Sharma teaches (e.g., Figs. 1-2, 4, 5, 8, and 10 along with associated text, e.g., ; col. 25:29-col.26:47, Such a report can be sent back to a specific user to suggest more secure practices, or it may be made available to the social network, e.g., as a list of top vulnerabilities displayed on a dashboard....Once these top vulnerability types are identified, the analysis process can correlate them, e.g., to the developers that wrote the insecure code.... An identified developer is then associated (mapped) with a particular vulnerability type for which he or she may then be responsible....Once completing the list containing the mapping (of developers to the vulnerabilities they are responsible for writing into the code), the analysis process may produce one or more recommendations, e.g., a list identifying the specific developers, as well as the additional training that might be provided for those developers.... This provides the recommendation engine (or similar functionality) with additional fine-grained data by which to make educational recommendations. For example, if a particular developer is responsible for a majority of the SQLi vulnerability type check-ins, the system may recommend that this individual be moved to the top of a training list on how to spot and prevent SQL injection attacks; see also col. 4:45-51.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Sharma because it “helps ensure that educational budgets are not wasted on those individual that do not need additional training,” as suggested by Sharma (see col. 26:24-29).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of MacDonald, Kems, and Sharma, and further in view of Bastide et al. (20170076244 – hereinafter Bastide).

	With respect to claims 7 and 15, Kao in view of MacDonald, Kems, and Sharma does not appear to explicitly disclose wherein the instruction to repeat at least the portion of the training sequence is based on a determination that a time difference between a last time the user completed the training sequence and a time the computer readable code was written is greater than a predetermined threshold value.  However, this is taught by analogous art, Bastide (e.g., Fig. 2 and associated text, e.g., [0062]., The analyzing engine (214-4) may make an evaluation via determining how current a skill is for one member in relation to how current the same skill is for the other members... The analyzing engine (214-4) determines how current skill X is for each of the members.... The average time may be in days, weeks, months, years, other measurements of time, or combinations thereof. This may further be based on when the member acquired the skill X.... If skill X is outside of a specific range of the standard deviation for a specific member, the analyzing engine (214-4) determines skill X for that specific member is not current.... Since this type of evaluation may be conducted when an organization needs to identify a member with that need to update a skill, this type of evaluation may be conducted at the discretion of an administrator or on a quarterly basis; see also [0066], The analyzing engine (214-4) may use the skills map to make an evaluation to suggest skills training; see also [0063-67]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Bastide so organizations can identify members that need to update their skills, as suggested by Bastide (see [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hancock 11093875 teaches determine a match between the plurality of necessary competencies and one or more user profiles,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/
SPE, AU 2192/2194